Title: From George Washington to Saint Simon-Montbléru, 10 May 1786
From: Washington, George
To: Saint-Simon-Montbléru, Claude-Anne de Rouvroy, marquis de



Sir,
Mt Vernon 10th May 1786.

I received with great pleasure (a few days ago in a letter from the Marquis de la Fayette) the news of your being in good health. The recollection of your gallant services & the happy moments I have had the honor to spend with you in this country, will always be dear to me.
It appears by the Marquis’s letter that the answer to a letter which you did me the honor to write to me (now more than two years) respecting the order of the Cincinnati, had never come to your hands. I cannot tell how to accot for it, as all the papers are in the hands of the Secretary General. I well remember however, that at the general meeting which was held at Philadelphia in May 1784, that I laid all the letters with which I had been favored on that subject, before the members which constituted it; and that the Secretary was ordered to communicate the determinations which that Meeting had come to, to the gentlemen who had written to the President—one of which was, that the members of the Society in France were to constitute a Meeting of themselves in order, among other things, to investigate the claims of those who conceived they were entitled to the order, & to decide on them accordingly; in as much as the general Meeting in this Country was not intended to be held oftener than triennially; & could not well at those times enter into the detail of a business which with more propriety would be taken up by the several State meetings, & the one it had just authorised to be held in France.
If Mr de Menonville should happen to be with you, I pray

you to offer him my compliments, & to be assured yourself of the sentiments of esteem & respect with which, I have the honor to be &c.

G: Washington

